Citation Nr: 0713438	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  97-02 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Dr. Juarbe-Ortiz


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from October 
1948 to April 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
San Juan, Puerto Rico, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a September 2001 decision the 
Board, found clear and unmistakable error (CUE) in a January 
26, 1959, rating decision in severing a 30 percent rating for 
a right eye disorder.  The Board also remanded the issues of 
entitlement to service connection for an acquired psychiatric 
disability and special monthly compensation on account of 
loss of use of the right eye to the RO for additional 
development.

In May 2004 the Board rendered a decision on the veteran's 
claim and denied service connection for a psychiatric 
disorder.  In June 2006, the United States Court of Appeals 
for Veterans Claims (Court) vacated the Board's decision and 
remanded the case.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran claims entitlement to service connection for a 
psychiatric disorder.  His claim specifically indicates that 
it is secondary to his service-connected eye disability.  

In the June 2006 remand, the Court indicated that VA had not 
provided the veteran with tailored notice with respect to the 
issue of entitlement to service connection on a secondary 
basis.  Moreover, On March 3, 2006, the Court issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs 
(VA) is required to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Accordingly, additional notice should be provided 
to the veteran.  

Additional requests for medical records and another 
examination also appear in order in view of the instructions 
of the Court.  

Accordingly, the case is REMANDED for the following action:

1. Issue VCAA notice with regard to the 
issue of entitlement to service 
connection for a psychiatric disorder, 
to include as secondary to a service-
connected eye disability, in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other 
applicable legal precedent. 
Specifically, the appellant and his 
representative should be informed as to 
the information and evidence necessary 
to substantiate the claim for service 
connection for a psychiatric disorder, 
to include as secondary to the service-
connected eye disability, including 
which evidence, if any, the veteran is 
expected to obtain and submit, and 
which evidence will be obtained by VA.  
The veteran should also be advised to 
send any evidence in his possession 
pertinent to her appeal to the VA.  
Additionally, the veteran should be 
advised of what information and 
evidence not previously provided, if 
any, will assist in substantiating or 
is necessary to substantiate the 
elements of the claim, including notice 
that a disability rating and an 
effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  The veteran should be asked to 
provide a list containing the names of 
all health care professionals and/or 
facilities (private and governmental) 
where he had been treated for his claimed 
psychiatric disability since 2001.  
Subsequently, and after securing the 
proper authorizations where necessary, 
the RO should make arrangements in order 
to obtain all the records of treatment 
from all the sources listed by the 
veteran which are not already on file.   
All information obtained should be made 
part of the file.   

3. The veteran should be scheduled for 
a psychiatric examination.  All 
indicated tests and studies should be 
accomplished and the results of such 
tests discussed in the final report.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should identify all psychiatric 
pathology which is present.  The 
examiner should express an opinion as 
to whether the service-connected 
cataract residuals, including aphakia, 
cause or contribute to cause a 
psychiatric disability.  If the 
examiner determines that the veteran 
has a psychiatric disorder which is 
aggravated by the service-connected 
right eye disorder, the examiner should 
identify the incremental increase in 
psychiatric disability that is 
attributable to aggravation by the 
service-connected right eye disorder

4.  Following the above, the claim for 
service connection for a psychiatric 
disorder, to include on a secondary 
basis, should be readjudicated.  If the 
benefit sought on appeal remains 
denied, a Supplemental Statement of the 
Case (SSOC) should be issued, and the 
veteran and his representative should 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


